714 F.2d 1068
UNITED STATES of America, Plaintiff-Appellant,v.Janice E. DEVALL, et al., Defendants-Appellees.
No. 82-7073.
United States Court of Appeals,Eleventh Circuit.
Sept. 12, 1983.

William Kanter, Civ. Div., Appellate Staff, Dept. Justice, Frank A. Rosenfeld, Washington, D.C., for plaintiff-appellant.
Ball, Ball, Duke & Matthews, Samuel Kaufman, Montgomery, Ala., for Thompson.
Appeal from the United States District Court for the Middle District of Alabama.
ON PETITION FOR REHEARING
Before TJOFLAT, HILL and JOHNSON, Circuit Judges.
PER CURIAM:


1
Plaintiff-appellant United States of America petitions for a rehearing of the decision rendered on May 16, 1983, in  United States v. Devall, 704 F.2d 1513 (11th Cir.1983).   In that decision, we affirmed a decision of the district court which affirmed income deduction orders of the bankruptcy court requiring the Social Security Administration to send a portion of each Chapter 13 debtor's social security benefits directly to the Chapter 13 trustee.   Appellant calls to our attention that on April 20, 1983, Congress enacted an amendment to the Social Security Act which addresses the subject of our decision.   Social Security Amendments of 1983, Pub.L. No. 98-21, § 335, 97 Stat. 65 (1983).   Appellant asks this court to rehear this case in light of the new legislation and enter a new decision reversing the district court and holding that the Social Security Administration is not subject to an income deduction order that requires payment of a debtor's social security benefits to the trustee in bankruptcy.


2
The May 13, 1983 decision of this court was based on the law in effect when the district court affirmed the bankruptcy court's order.   If the amended social security act alters the obligations of the parties, then a proper motion should be made to the bankruptcy court requesting relief from its previous income deduction orders.


3
With this clarification of the opinion, it is ordered that the appellant's petition for rehearing filed in the above entitled and numbered cause be and the same is hereby


4
DENIED.